Per Curiam.
The engineer’s certificate was a condition preeedent’to the plaintiff’s right of recovery, and the principal questions litigated were whether demand was made for the certificate, and whether it was unreasonably’with-'1 held or delayed. The affirmative of these questions was supported by sufficient evidence; they were submitted to the jury upon a charge clear; full, and fair beyond criticism; and nothing appears in the case to justify us in disturbing the verdict. And so as to the minor issues. They, too, were referred to the jury on evidence ample to sustain the plaintiff’s contention, and by a charge free from just exception. On examination we find none of the alleged errors in law well imputed, or maintained by reasoning cogent enough to require refutation. Upon a careful review of the case, we are satisfied with the verdict, and with the conduct of the trial by the learned judge. Judgment and order affirmed, with costs.